Name: Council Regulation (EC) No 3528/93 of 21 December 1993 amending Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 No L 320/32 Official Journal of the European Communities 22. 12. 93 COUNCIL REGULATION (EC) No 3528/93 of 21 December 1993 amending Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy reduction in national currency ; whereas this is not econo ­ mically justified in the case of amounts which have previously been subject to an agrimonetary increase in national currency terms greater than the reduction in question ; Whereas Article 8 of Regulation (EEC) 3813/92 provides for the possibility of granting compensatory aid for loss of income resulting form the average movement of the agri ­ cutural exchange rate over 12 months ; whereas the payment of annual instalments of compensatory aid is no longer economically justified where movements in the national currency compensate for past losses of income, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the agrimonetary arrangements applicable from 1 January 1993 are laid down by Regulation (EEC) No 3813/92 (3) ; whereas, on 2 August 1993, the Ministers for Financial Affairs and the Governors of the Central Banks decided temporarily to increase to 15 % the marginal intervention thresholds of currencies participa ­ ting in the exchange-rate mechanism of the European Monetary System ; whereas, from the agrimonetry point of view, therefore, all the currencies of the Member States must temporarily be considered to be floating currencies ; Whereas the new monetary situation creates a risk of wider and more frequent fluctuations than hitherto for all the agricultural conversion rates ; whereas uniform imple ­ menting measures applicable in all Member States must be adopted at Community level to ensure greater stabi ­ lity ; whereas, to that end, the four point limit on the monetary gap between Member States may be widened, although not beyond the five point level above which gaps give rise to speculative movements of goods ; whereas, moreover, in ordeer to take account, in parti ­ cular, of the difficulties caused by currencies which revalue, the maximum monetary gap allowed for a parti ­ cular currency may be varied on the basis of the nature of the currency movement ; Whereas Article 13 of Regulation (EEC) No 3813/92 restricts the application of the ecu correcting factor to 31 December 1994 and provides for a re-examination of the agrimonetary arrangements before that date ; whereas the measures amending the limits and rules for adjusting the agricultural conversion rates shoud be reviewed in that context ; Whereas Article 7 of Regulation (EEC) No 3813/92 lays down that, at the request of the Member State concerned, certain amounts in ecus can be increased to avoid their Article 1 Regulation (EEC) No 38313/92 is hereby amended as follows : 1 . the following Article shall be inserted after Article 4 : 'Article 4a Until 31 December 1994, notwithstanding Article 4 : 1 . the agricultural conversion rate for a floating curreny shall be adjusted wherethe mnetary gap for the last reference period of not more than a month exceeds :  three points where the gap is positive, or  two poins where the gap is negative. In such cases, the new agricultural conversion rate shall be fixed so as to reduce the monetary gp by half, without prejudice to paragraph 3, and shall take effect from the start of the following reference period ; 2. In the event of a monetary realignment affecting the central rates determined for the Member States with fixed currencies, the agricultural conversion rates shall be adjusted immediately so as to :  eliminate the monetary gaps for the fixed currencies, and  reduce the monetary gaps for the floating currencies by half where they exceed the limits referred to in paragraph 1 over an appropriate reference period, without prejudice to paragraph 3 . (  ) OJ No C 298, 4. 11 . 1993, p. 10. (2) Opinion delivered on 16 November 1993 (not yet published in the Official Journal). 0 OJ No L 387, 31 . 12. 1992, p. 1 . 22. 12. 93 Official Journal of the European Communities No L 320/33 However, should a monetary realignment lead to a monetary gap for a fixed currency :  less than or equal to 0,5 points, that gap shall be dismantled by the beginning of the next marke ­ ting year at the latest,  greater than five points where the gap is positive or four points where the gap is negative, that gap shall immediately be reduced to two points less than the above limits. The remaining gap shall be dismantled over a maximum period of 12 months from the date of realignment. The adjustments to the agricultural conversion rates provided for in the second subparagraph shall be made by the Commission in accordance with the procedure laid down in Article 12. 3. If, over a reference period, the absolute value of the difference between the gaps for the currencies of any two Member States exceeds five points, any monetary gaps for the Member States concerned that exceed :  three oints where the gaps are positive, or  two points where the gaps are negative, shall immediately be reduced to the above limits. This adjustment shall be made after any adjustment pursuant to paragraphs 1 and 2. 4. Where the positive monetary gap for a currency exceeds three points, the three and two point limits referred to in paragraphs 1 and 3 shall be adjusted by the Commission, as necessary, to up to five and zero points respectively so as to avoid a reduction in the positive gap in question, while maintaining a value of five points for the combination of those limits.' ; 2 . the following paragraph shall be added to Article 7 : 'Application of this Article may not be rquested for amounts for which an agricultural conversion rate lower than the new rate concerned was applied during the 24 months preceding the introduction of the latter.' ; 3 . the following paragraph shall be inserted in Article 8 : '2a. Where the average rate triggering off the gran ­ ting of aid is lower than the average agricultural conversion rate applied subsequently for 12 consecu ­ tive months, the anual instalments of aid commencing after the 12 months in question shall be cancelled or reduced in accordance with the procedure laid down in Article 12.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of European Commu ­ nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Council The President A. BOURGEOIS